Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) entered into as of this 28th day of
September, 2009 (“Effective Date”) by and between RCN Corporation, a Delaware
corporation (“RCN” or the “Company”) and Jose A. Cecin, Jr. (“Employee”).
     1. Employment. RCN will employ Employee and Employee accepts such
employment upon the terms and conditions set forth in this Agreement. Employee
shall continue to be a voting member of the Board of Directors on the Effective
Date; and the Board shall propose Employee for re-election to the Board for the
term beginning June 2010 provided that he meets all criteria for service on the
Board of Directors. Employee agrees that he will resign from the Board of
Directors if he ceases to be an Employee.
     2. Term of Employment. Employee’s employment under this Agreement will be
for a term of three (3) years from the Effective Date (the “Employment Period”),
unless this Agreement is otherwise terminated pursuant to the provisions of
Section 5 of this Agreement.
The parties may, however, extend the Agreement as provided herein. At least one
hundred and eighty (180) days prior to the expiration of the Employment Period,
but no more than three hundred and sixty five (365) days before the expiration
of the Employment Period, either party may provide written notice of interest in
extending the term of the Agreement. If timely notification is provided by
either party, the Company will have sixty (60) days to make a reasonable good
faith offer to Employee regarding an extension. Failure to make a reasonable
good faith offer within such sixty (60) day period shall constitute “Non-Renewal
by the Company”. If Employee does not engage in good faith negotiations with the
Company within thirty (30) days after receipt of the Company’s reasonable good
faith offer then “Non-Renewal by the Employee” shall be deemed to have occurred.
If neither party provides written notice of interest in extending the term of
the Agreement within the applicable timeframe described herein, then a
Non-Renewal by the Employee shall be deemed to have occurred.
     3. Position and Duties. Employee will be employed as Executive Vice
President & Chief Operating Officer, reporting directly to the Chief Executive
Officer, with such duties and responsibilities that are consistent with that
position as may from time to time be assigned to Employee, and will have such
authority as may be reasonably necessary for Employee to carry out his or her
duties and responsibilities. During the Employment Term, Employee’s principal
location of employment shall be within 30 miles of the Company’s current
executive offices in Northern Virginia, except for customary business travel on
behalf of the Company and its affiliates.
          Employee will work full-time and devote all of Employee’s business
time, attention, and energies to, on behalf of, and for the benefit of the
Company. Employee will not, without the written consent of the Company:
(i) render service to others for compensation, or (ii) serve on more than one
(1) board or governing body of another for profit entity; provided, however,
that Employee is party to certain consulting agreements with third parties who
are not direct competitors of the Company and will wind down his performance
under such consulting agreements as soon as possible after the Effective Date in
accordance with the terms of such

 



--------------------------------------------------------------------------------



 



consulting agreements. Notwithstanding the foregoing, at no time may Employee
serve on the board or governing body of another for profit entity which, in the
sole discretion of the Company, is or becomes a competitor of the Company.
Furthermore, the Company acknowledges and consents to Employee’s service on more
than one (1) board as of the Effective Date; provided that Employee agrees to
reduce board participation to the standards outlined herein by June 15, 2010.
Employee will not engage in any activity which conflicts or materially
interferes with the performance of Employee’s duties and responsibilities
hereunder. Employee may engage in personal, charitable, and professional
activities, (i) subject to compliance with the Company’s normal conflicts
procedures, and (ii) provided such activities do not conflict or materially
interfere with the ability of Employee to perform the duties and
responsibilities hereunder. If, in the reasonable discretion of the Company, an
outside activity subsequently creates a conflict with the Company’s business or
prospective business, Employee agrees promptly to cease engaging in such
activity at such time as requested. Employee will observe and adhere to all
applicable written Company policies and procedures adopted from time to time.
     4. Salary and Compensation.
          (a) Salary. Employee’s rate of salary shall be $325,000 per annum
(“Initial Base Salary”) commencing on the Effective Date. The Company, through
its Compensation Committee (the “Committee”) agrees to annually evaluate
Employee’s performance and salary (annually set, “Base Salary”). The Committee
may, in its sole discretion, increase or decrease Employee’s salary at any time;
provided, however, that Employee’s salary may not be decreased to less than the
higher of (i) the Initial Base Salary or (ii) the amount that is ten percent
(10%) below Employees highest Base Salary in the preceding 12 month period.
Employee’s salary shall be paid in accordance with the Company’s customary
payroll practices.
          (b) Bonus Plan. Employee shall be eligible to participate in an annual
cash bonus program maintained by the Company for its senior executives (the
“Bonus Plan”) at a target level of no less than 75% of the Employee’s Base
Salary (“Target Bonus”). The actual bonus payable pursuant to the Bonus Plan for
any given year shall be based upon the terms of the Bonus Plan then in effect
and upon individual and corporate performance criteria established and approved
by the Committee.
          (c) Stock Plan. Upon the Effective Date, the Company shall grant to
Employee 125,000 restricted stock units (the “Initial RSU Award”) pursuant to
the Company’s 2005 Stock Compensation Plan (the “2005 Stock Plan”). One-third
(1/3) of the shares subject to the Initial RSU Award shall vest and become
payable on each of the first three (3) anniversaries of the Effective Date
provided that Employee is employed by the Company on each such vesting date. For
the avoidance of any doubt, Employee will not forfeit any of the restricted
stock unit grant made to him on August 20, 2009 based on his employment as
contemplated hereby.
          Effective for calendar years commencing on or after January 1, 2010,
Employee shall be eligible to participate in any long-term incentive program
maintained by the Company for its senior executives (including, the 2005 Stock
Plan) (collectively, the “Stock Plan”) at a target level of no less than 175% of
Employee’s combined Base Salary and actual bonus paid under the Bonus Plan with
respect to the preceding calendar year (the “Target Stock Award”) for

2



--------------------------------------------------------------------------------



 



each year. The actual award pursuant to the Stock Plan for any given year shall
be based upon the terms of the Stock Plan then in effect and upon performance
criteria, if any, established and approved by the Committee. If the Company does
not have sufficient shares of Stock authorized or reserved for issuance under
the Stock Plan on the date of grant of any equity awards required or determined
to be made under 4(c), then the Compensation Committee shall notify the Employee
of such fact, and the Compensation Committee shall provide alternative
compensation arrangements to deliver similar value to the Employee.
          (d) Benefit Plans. Employee shall be eligible to participate in such
employee benefit and fringe benefit plans generally maintained or provided by
the Company from time to time to or for the benefit of its senior executives
(the “Benefit Plans”), at a level commensurate with Employee’s position and
Company policy regarding other similarly situated Company employees, provided
that Employee meets the prerequisites and eligibility factors established by the
Company for participation in the Benefit Plans. Employee’s participation in any
Benefit Plans will be subject to the terms of the applicable plan documents and
the Company’s generally applied policies. The Company in its discretion may from
time to time adopt, modify, interpret, or discontinue such plans or policies.
          (e) Interpretation of Terms. In the event there is a conflict between
the terms of any Benefit Plan, Bonus Plan or Stock Plan on the one hand, and the
terms outlined in this Agreement on the other hand, the terms of the Benefit
Plan, Bonus Plan or Stock Plan, as applicable, shall govern. Notwithstanding the
foregoing, Section 6 of this Agreement shall govern, if applicable, in the event
of a conflict.
     5. Termination of Employment.
          (a) Resignation. Employee may resign his or her employment at any
time, for any or for no reason, upon at least thirty (30) days prior written
notice to the Company. The Company, at its sole discretion, may relieve Employee
of his or her active duties and may require Employee to use any accrued and
unused paid time off, including vacation, during the notice period. The Company
may also waive such notice, and/or set an earlier termination date upon receipt
of such notice, in which event Employee’s employment will terminate on the
earlier termination date, and no pay in lieu of notice will be due.
          (b) Termination For Cause. The Company may terminate Employee’s
employment for “Cause” if the Board of Directors has made a good faith
determination, after providing the Employee with reasonably detailed written
notice and a reasonable opportunity to be heard on the issues at a board
meeting, that any of the following has occurred:
               (i) the willful and continued failure by the Employee to
substantially perform his material duties for the Company (other than due to
mental or physical disability) after ten (10) days’ written notice from the
Company describing such failure in reasonable detail;
               (ii) the Employee has engaged in misconduct or gross negligence
that has resulted in demonstrable damage to the business or reputation of the
Company or its subsidiaries;

3



--------------------------------------------------------------------------------



 



               (iii) the Employee has been convicted of, or pleaded nolo
contendere to, a misdemeanor involving moral turpitude or a felony;
               (iv) the Employee has engaged in fraud against the Company or
misappropriated Company property (other than incidental property); or
               (v) the Employee has materially violated any material written
policy of the Company or its subsidiaries that has been distributed to Employee,
including any written code of conduct applicable to senior executives of the
Company or members of the Board.
          (c) Termination Without Cause. The Company may terminate Employee’s
employment without Cause, for any reason or for no reason, at any time upon five
(5) days prior written notice to Employee. The Company, at its sole discretion,
may relieve Employee of his or her active duties and require Employee to use any
accrued and unused paid time off, including vacation, during the notice period.
The Company may also provide five (5) days pay in lieu of notice. Employee’s
termination without Cause will be effective on the date of termination specified
by the Company.
          (d) Resignation for Good Reason. Employee may terminate employment for
“Good Reason” if, without Employee’s prior consent, the Company: (i) reduces
Employee’s Base Salary (other than reductions permitted by Section 4(a) of this
Agreement), Target Bonus, or Target Stock Award; (ii) materially changes the
Employee’s principal location of employment as of the Effective Date of this
Agreement; (iii) materially reduces Employee’s responsibilities as in effect on
the Effective Date or materially changes the reporting relationship as in effect
on the Effective Date; or (iv) commits a material breach of the Company’s
material obligations under this Agreement, including without limitation the
compensation provisions thereof. Before terminating employment for Good Reason,
Employee must within forty-five (45) days of the initial existence of the
putative Good Reason condition specify in writing to the Company the nature of
the act or omission that Employee deems to constitute Good Reason and provide
Company thirty (30) days after receipt of such notice to correct the situation
(and thus provide the Company with opportunity to prevent Employee’s termination
for Good Reason). Employee’s termination for Good Reason must occur no later
than six (6) months following the date on which such Good Reason condition
initially arose.
          The parties specifically agree that the occurrence of a Change in
Control shall not, by itself, constitute Good Reason, and that Good Reason shall
exist after a Change in Control only upon the occurrence of one or more of the
events described above. Furthermore, for the avoidance of doubt, in the event
that a Change of Control occurs, neither (i) a change in RCN’s status as a
publicly traded company, (ii) the Company’s operation as a subsidiary, (iii) a
change in title or position (so long as such change is not a reduced title or
position) of the person or entity to whom Employee directly reports (Employee’s
“Supervisor”), nor (iv) a change in the title or position (so long as such
change is not a reduced title or position) of the person or entity to whom
Employee’s Supervisor directly reports shall, in and of itself, constitute Good
Reason.
          (e) Disability. If Employee becomes “Disabled,” the Company may
terminate Employee’s employment. For the purposes hereof, Employee and the
Company agree that

4



--------------------------------------------------------------------------------



 



Employee will be considered “Disabled” if the Employee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or last
for a period of not less than twelve (12) months. Employee agrees that if
Employee becomes “Disabled” under the definition of this Section 5(e), Employee
will be unable to perform the essential functions of Employee’s position and
that there would be no reasonable accommodation which would not constitute an
undue hardship to the Company. Therefore, as Employee would not be qualified for
Employee’s position, the Company would have the right to terminate Employee’s
employment under this Section 5(e). Employee’s termination due to Disability
will be effective immediately upon the Company mailing or transmitting written
notice of such termination to Employee.
          (f) Death. Employee’s employment will terminate on the date of
Employee’s death.
          (g) Non-Renewal by the Employee or the Company. Either the Employee or
the Company may terminate this Agreement through non-renewal pursuant to the
written notice procedures described in Section 2 of this Agreement. Employee’s
termination due to non-renewal by either party will be effective at the end of
the applicable initial or extended term, unless termination occurs earlier
pursuant to terms of the Agreement.
     6. Payments in the Event of Termination of Employment.
          (a) Termination Due to Resignation, Non-Renewal by Employee or for
Cause. In the event of termination of Employee’s employment pursuant to Section
5(a) or 5(b) or a Non-Renewal by the Employee pursuant to 5(g), the Company will
pay to Employee: (i) the unpaid amount, if any, of Employee’s salary through the
date of termination, (ii) the amount of any substantiated but previously
unreimbursed business expenses incurred prior to the date of termination, and
(iii) any additional payments, awards, or benefits, if any, which Employee is
eligible to receive under the terms of any Benefit Plan (collectively, “Accrued
Compensation”).
          Employee and, where applicable, Employee’s spouse and eligible
dependents, at Employee’s expense, will be eligible to exercise his or her
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) upon his or her termination of employment.
          (b) Prior to a Change in Control. If a Change in Control has not
occurred within the twenty-four (24) months prior to Employee’s termination, and
if Employee continues to comply with the post-employment obligations under this
Agreement for the Restricted Period, and if Employee executes a Release on or
about the date of termination and does not revoke that release pursuant to its
terms, Company will provide to Employee the following:
               (i) Termination Without Cause or Resignation for Good Reason. In
the event of termination of Employee’s employment pursuant to Section 5(c) or
5(d), the Company will pay Employee:
                    (1) Any Accrued Compensation;

5



--------------------------------------------------------------------------------



 



                    (2) Lump Sum Payment. The Company will pay Employee a single
lump sum payment in the total amount of 100% of his or her aggregate Base Salary
and Target Bonus in effect at termination, less federal, state and local tax
withholdings and any other deductions required by law or previously authorized
by Employee, payable within fifteen (15) days of the effective date of the
Release;
                    (3) Benefits Continuation. The Company will continue
Employee’s participation in all medical, dental and vision plans in which
Employee was enrolled (including the Employee’s spouse and eligible dependents,
if applicable) as of Employee’s termination of employment. The Company will
continue the coverage and pay that portion of the premium paid by the Company
during Employee’s employment until the earlier of (A) the last day of the month
of the one year anniversary of Employee’s termination or (B) the Benefits
Expiration Date (defined below) (“Benefit Continuation Coverage”). Employee’s
portion of the costs for any such continued benefits shall be paid as directed
by the Company. Employee is obligated to inform the Company within ten (10) days
of becoming eligible for benefit coverage through another employer, through his
spouse’s employer, or otherwise, with all medical, dental and vision plan
coverage ending as of the last day of the month as of which Employee becomes
eligible for such other benefit coverage (the “Benefits Expiration Date”).
Beginning on the date that the Company no longer provides subsidized benefit
coverage pursuant to this Agreement, Employee shall be eligible for COBRA
coverage;
                    (4) Pro Rata Bonus. The Company shall pay Employee his
annual bonus, if any, pursuant to the Bonus Plan attributable to Employee’s
employment with the Company for the period from January 1 of the year of
termination through the termination date (the “Pro Rata Bonus”). Any Pro Rata
Bonus shall be paid based on Employee’s Target Bonus applied to Employee’s
eligible salary from January 1 of the year of termination through the
termination date. Any Pro Rata Bonus will be based on calculations as defined in
the Bonus Plan as in effect as of Employee’s termination of employment. The
Company will pay the Pro Rata Bonus, if any, to Employee at the time, in the
same form, and under the same terms that the Company generally makes payment to
the employees of the Company under the Bonus Plan (provided, however, that in no
event will a Pro Rata Bonus be paid to Employee more than two and one-half
(2 1/2) months after the end of the calendar year during which Employee’s
entitlement to such payment is earned); and
                    (5) 12 Months of Equity Vesting. For purposes of vesting in
equity awards made pursuant to any Stock Plan, the Company will treat Employee
as if he remained employed through the twelve (12) month period following
termination of employment. Any option (or portion thereof) that vests pursuant
to this provision shall terminate at 5:00 p.m. (local Virginia time) on the 90th
calendar day following the date such option (or portion thereof) vests pursuant
to this Agreement or, if earlier, at their original term (the “Equity
Cancellation Date”). Any terminated option shall be cancelled and shall have no
further force or effect. Any performance-based Stock Plan awards scheduled to
vest during this twelve (12) month period will remain subject to applicable
performance-based criteria as described under the Stock Plan and award
agreements. Except as expressly provided herein, the terms of the Stock Plan and
applicable award agreements shall govern all of Employee’s outstanding Stock
Plan awards. If

6



--------------------------------------------------------------------------------



 



Employee materially breaches this Agreement or the Release, all outstanding and
unvested Stock Plan awards shall be forfeited except as otherwise provided by
the Committee.
               (ii) Non-Renewal by the Company. In the event of termination of
Employee’s employment pursuant to Section 5(g), the Company will pay Employee:
                    (1) Any Accrued Compensation;
                    (2) Lump Sum Payment. The Company will pay Employee a single
lump sum amount equal to 50% of his aggregate Base Salary and Target Bonus, less
federal, state and local tax withholdings and any other deductions required by
law or previously authorized by Employee, payable within fifteen (15) days of
the effective date of the Release;
                    (3) Benefits Continuation. The Company will continue
Employee’s participation in all medical, dental and vision plans in which
Employee was enrolled (including Employee’s spouse and eligible dependents, if
applicable) as of Employee’s termination of employment. The Company will
continue the coverage and pay that portion of the premium paid by the Company
during Employee’s employment until the earlier of (A) the last day of the month
of the six month anniversary of Employee’s termination or (B) the Benefits
Expiration Date. Employee’s portion of the costs for any such continued benefits
shall be as directed by the Company. Employee is obligated to inform the Company
within ten (10) days of becoming eligible for benefit coverage through another
employer, through his spouse’s employer, or otherwise, with all medical, dental
and vision plan coverage ending as of the Benefits Expiration Date. Beginning on
the date that the Company no longer provides subsidized benefit coverage
pursuant to this Agreement, Employee shall be eligible for COBRA coverage;
                    (4) Pro Rata Bonus. The Company shall pay Employee any Pro
Rata Bonus. Any Pro Rata Bonus shall be paid based on Employee’s Target Bonus
applied to Employee’s eligible salary from January 1 of the year of termination
through the termination date. Any Pro Rata Bonus will be based on calculations
as defined in the Bonus Plan as in effect as of Employee’s termination of
employment. The Company will pay any Pro Rata Bonus to Employee at the time, in
the same form, and under the same terms that the Company generally makes payment
to the employees of the Company under the Bonus Plan (provided, however, that in
no event will a Pro Rata Bonus be paid to Employee more than two and one-half (2
1/2) months after the end of the calendar year during which Employee’s
entitlement to such payment is earned); and
                    (5) 6 Months of Equity Vesting. For purposes of vesting in
equity awards made pursuant to any Stock Plan, the Company will treat Employee
as if he remained employed through the six (6) month period following
termination of employment. Any option (or portion thereof) that vests pursuant
to this provision shall terminate at 5:00 p.m. (local Virginia time) on the 90th
calendar day following the date such option (or portion thereof) vests pursuant
to this Agreement or, if earlier, at their original term (the “Equity
Cancellation Date”). Any terminated option shall be cancelled and shall have no
further force or effect. Any

7



--------------------------------------------------------------------------------



 



performance-based Stock Plan awards scheduled to vest during this six (6) month
period will remain subject to applicable performance-based criteria as described
under the Stock Plan and award agreements. Except as expressly provided herein,
the terms of the Stock Plan and applicable award agreements shall govern all of
Employee’s outstanding Stock Plan awards. If Employee materially breaches this
Agreement or the Release, all outstanding and unvested Stock Plan awards shall
be forfeited except as otherwise provided by the Committee.
          (c) Following a Change in Control. If a Change in Control has occurred
within the twenty four (24) months prior to Employee’s termination without
Cause, for Good Reason or for Non-Renewal by the Company, and if Employee
continues to comply with the post-employment obligations under this Agreement
for the Restricted Period, and if Employee executes a Release on or about the
date of termination and does not revoke that release pursuant to its terms,
Company will provide to Employee the following:
               (i) Any Accrued Compensation;
               (ii) Lump Sum Payment. The Company will pay Employee a single
lump sum amount equal to 150% of his aggregate Base Salary and Target Bonus,
less federal, state and local tax withholdings and any other deductions required
by law or previously authorized by Employee, payable within fifteen (15) days of
the effective date of the Release;
               (iii) Benefits Continuation. The Company will continue Employee’s
participation in all medical, dental and vision plans in which Employee was
enrolled (including Employee’s spouse and eligible dependents, if applicable) as
of Employee’s termination of employment. The Company will continue the coverage
and pay that portion of the premium paid by the Company during Employee’s
employment through the eighteen (18) month period following Employee’s
termination. Employee’s portion of the costs for any such continued benefits
shall be paid by check or other arrangement mutually agreeable to the parties.
Beginning on the date that the Company no longer provides subsidized benefit
coverage pursuant to this Agreement, Employee shall be eligible for COBRA
coverage;
               (iv) Pro Rata Bonus. The Company shall pay Employee any Pro Rata
Bonus. Any Pro Rata Bonus shall be paid based on Employee’s Target Bonus applied
to Employee’s eligible salary from January 1 of the year of termination through
the termination date. Any Pro Rata Bonus will be based on calculations as
defined in the Bonus Plan as in effect as of Employee’s termination of
employment. The Company will pay the Pro Rata Bonus, if any, to Employee at the
time, in the same form, and under the same terms that the Company generally
makes payment to the employees of the Company under the Bonus Plan (provided,
however, that in no event will a Pro Rata Bonus be paid to Employee more than
two and one-half (2 1/2) months after the end of the calendar year during which
Employee’s entitlement to such payment is earned); and
               (v) Full Equity Vesting. The Company will accelerate the vesting
and exercisability of all unvested and unexercisable equity awards made pursuant
to any Stock Plan . Any option (or portion thereof) that vests pursuant to this
provision shall terminate at 5:00 p.m.

8



--------------------------------------------------------------------------------



 



(local Virginia time) on the 90th calendar day following the date such option
(or portion thereof) vests pursuant to this Agreement or, if earlier, at their
original term (the “Equity Cancellation Date”). Any terminated option shall be
cancelled and shall have no further force or effect. Any Stock Plan awards of
performance-based restricted stock or restricted stock units shall be settled as
if all performance criteria had been satisfied at target levels. Except as
expressly provided herein, the terms of the Stock Plan and applicable award
agreements shall govern all of Employee’s outstanding Stock Plan awards. If
Employee materially breaches this Agreement or the Release, all outstanding and
unvested Stock Plan awards shall be forfeited except as otherwise provided by
the Committee.
          (d) Termination of Employment Due to Disability. In the event of the
termination of Employee’s employment with the Company pursuant to Section 5(e),
if Employee continues to comply with the post-employment obligations under this
Agreement for the Restricted Period, and if Employee (or Employee’s guardian or
personal representative) executes a Release as soon as administratively feasible
following the date of termination, the Company will provide to Employee (or
Employee’s guardian or personal representative):
                    (1) Accrued Compensation: Any Accrued Compensation;
                    (2) Benefits Continuation. The Company will continue
Employee’s participation in all medical, dental and vision plans in which
Employee was enrolled (including Employee’s spouse and eligible dependents, if
applicable) as of Employee’s termination of employment. The Company will
continue the coverage and pay that portion of the premium paid by the Company
during Employee’s employment until the last day of the month of the one year
anniversary of Employee’s termination. Beginning on the date that the Company no
longer provides subsidized benefit coverage pursuant to this Agreement, Employee
(including Employee’s spouse and eligible dependents, if applicable) shall be
eligible for COBRA coverage;
                    (3) Pro Rata Bonus. The Company shall pay Employee any Pro
Rata Bonus. Any Pro Rata Bonus shall be paid based on Employee’s Target Bonus
applied to Employee’s eligible salary from January 1 of the year of termination
through the termination date. Any Pro Rata Bonus will be based on calculations
as defined in the Bonus Plan as in effect as of Employee’s termination of
employment. The Company will pay the Pro Rata Bonus, if any, at the time, in the
same form, and under the same terms that the Company generally makes payment to
the employees of the Company under the Bonus Plan (provided, however, that in no
event will a Pro Rata Bonus be paid to Employee more than two and one-half (2
1/2) months after the end of the calendar year during which Employee’s
entitlement to such payment is earned); and
                    (4) Full Equity Vesting. The Company will accelerate the
vesting and exercisability of all unvested and unexercisable equity awards made
pursuant to any Stock Plan. Any option (or portion thereof) that vests pursuant
to this provision shall terminate at 5:00 p.m. (local Virginia time) on the 90th
calendar day following the date such option (or portion thereof) vests pursuant
to this Agreement or, if earlier, at their original term (the “Equity
Cancellation Date”). Any terminated option shall be cancelled and shall have no
further force or

9



--------------------------------------------------------------------------------



 



effect. Any Stock Plan awards of performance-based restricted stock or
restricted stock units shall be settled as if all performance criteria had been
satisfied at target levels. Except as expressly provided herein, the terms of
the Stock Plan and applicable award agreements shall govern all of Employee’s
outstanding Stock Plan awards. If Employee materially breaches this Agreement or
the Release, all outstanding and unvested Stock Plan awards shall be forfeited
except as otherwise provided by the Committee.
          (e) Termination of Employment Due to Death. In the event of the
termination of Employee’s employment with the Company pursuant to Section 5(f),
and if Employee’s estate or other beneficiary executes a Release as soon as
administratively feasible following Employee’s death, the Company will provide
to Employee’s estate or other beneficiary:
               (1) Accrued Compensation: The Company will pay any Accrued
Compensation;
               (2) Benefits Continuation. The Company will continue Employee’s
participation in all medical, dental and vision plans in which Employee was
enrolled (including Employee’s spouse and eligible dependents, if applicable) as
of Employee’s termination of employment. The Company will continue the coverage
and pay that portion of the premium paid by the Company during Employee’s
employment until the last day of the month of the one year anniversary of
Employee’s termination. Beginning on the date that the Company no longer
provides subsidized benefit coverage pursuant to this Agreement, Employee’s
spouse and eligible dependents, if applicable, shall be eligible for COBRA
coverage;
               (3) Pro Rata Bonus. The Company shall pay Employee any Pro Rata
Bonus. Any Pro Rata Bonus shall be paid based on Employee’s Target Bonus applied
to Employee’s eligible salary from January 1 of the year of termination through
the termination date. Any Pro Rata Bonus will be based on calculations as
defined in the Bonus Plan as in effect as of Employee’s termination of
employment. The Company will pay the Pro Rata Bonus, if any, at the time, in the
same form, and under the same terms that the Company generally makes payment to
the employees of the Company under the Bonus Plan (provided, however, that in no
event will a Pro Rata Bonus be paid to Employee more than two and one-half (2
1/2) months after the end of the calendar year during which Employee’s
entitlement to such payment is earned); and
               (4) Full Equity Vesting. The Company will accelerate the vesting
and exercisability of all unvested and unexercisable equity awards made pursuant
to any Stock Plan. Any option (or portion thereof) that vests pursuant to this
provision shall terminate at 5:00 p.m. (local Virginia time) on the 90th
calendar day following the date such option (or portion thereof) vests pursuant
to this Agreement or, if earlier, at their original term (the “Equity
Cancellation Date”). Any terminated option shall be cancelled and shall have no
further force or effect. Any Stock Plan awards of performance-based restricted
stock or restricted stock units shall be settled as if all performance criteria
had been satisfied at target levels. Except as expressly provided herein, the
terms of the Stock Plan and applicable award agreements shall govern all of
Employee’s outstanding Stock Plan awards. If Employee materially breaches this
Agreement or

10



--------------------------------------------------------------------------------



 



the Release, all outstanding and unvested Stock Plan awards shall be forfeited
except as otherwise provided by the Committee.
          (f) Timely Execution of Release. The failure to timely execute a
Release on or about the applicable date of termination, or as soon as
administratively feasible following the date of termination in the case of
termination due to Disability or death, as required under Sections 6(b)-(e)
above by Employee (or if applicable, Employee’s estate or beneficiary, or
legally authorized guardian or personal representative) shall result in the
lapse of any obligation by the Company to provide lump sum severance payments or
Benefit Continuation Coverage, as applicable. The determination of whether a
Release is timely executed on or about the applicable date of termination, or as
soon as administratively feasible following the date of termination in the case
of termination due to Disability or death, as provided under Sections 6(b)-(e)
above, shall be made by the Company in its reasonable discretion; provided
however, that the Company must notify Employee (or if applicable, Employee’s
estate or beneficiary, or legally authorized guardian or personal
representative) in writing that the Release must be timely executed, and provide
Employee thirty (30) days after receipt of such notice to provide an executed
Release to the Company. If Employee fails to provide an executed Release to the
Company within the 30-day period, the failure to timely execute a Release shall
be deemed to occur upon the expiration of such 30-day period.
          7. Restrictive Covenants.
          (a) Sufficiency of Consideration. Employee acknowledges that the
consideration that Employee will receive pursuant to this Agreement serves as
sufficient consideration for Employee’s promises to abide by the restrictive
covenants set forth in Sections 8 through 17 of this Agreement.
          (b) Survival Post-Termination. The rights and obligations set forth in
Sections 8 through 17 of this Agreement will survive termination of this
Agreement and Employee’s employment with the Company.
          8. Non-Competition Covenants.
          Employee acknowledges that during the Restricted Period (defined
below), Employee will not, directly or indirectly, be employed by, lend money
to, invest in, or engage in a Competing Business in any Market Area. That
prohibition includes, but is not limited to, acting, either singly or jointly or
as agent for, or as an employee of or consultant or independent contractor to,
any one or more persons, firms, entities, or corporations directly or indirectly
(as a director, independent contractor, representative, consultant, member, or
otherwise) in such Competing Business. Notwithstanding the foregoing, nothing in
this Agreement shall be construed as preventing Employee from investing his
assets in (i) the securities of public companies, or (ii) the securities of
private companies or limited partnerships; provided that, in each case, such
holdings are passive investments of two percent (2%) or less of outstanding

11



--------------------------------------------------------------------------------



 



securities and Employee does not hold positions of officer, employee or general
partner in such companies or partnerships.
     9. Non-Solicitation Covenants. During the Restricted Period, (defined
below), Employee will not, directly or indirectly, whether for Employee or for
any other individual or entity (other than the Company):
          (a) solicit business regarding any case or matter upon which Employee
worked on behalf of the Company during the term of this Agreement without the
express written permission of the Company, which permission shall not be
unreasonably withheld provided that said solicition (i) is not a potential
violation of Employee’s other obligations pursuant to Section 8 or 9 of this
Agreement and (ii) could reasonably be expected to not be detrimental to the
Company;
     (b) solicit any person or entity who is a client of the Company’s business
in which Employee was engaged at the time of or at any time within a twelve
(12) month period of time immediately prior to the termination of Employee’s
employment with the Company on behalf of any Competing Business; or
     (c) solicit, induce or otherwise attempt to influence any employee of the
Company to leave the employ of or discontinue providing services to the Company,
provided, however, that this restriction will not apply in the case of any
clerical employee of the Company or in the case of any other employee whose
employment with the Company has been terminated for at least one year.
     10. Confidential Information of the Company. Employee’s association with
the Company under this Agreement has given and will give Employee access to
Confidential Information not generally known outside of the Company that may be
of value to the Company or that has been given to the Company in confidence by
third parties. Employee acknowledges and agrees that using, disclosing, or
publishing any Confidential Information in an unauthorized or improper manner
would cause the Company substantial loss and damages that could not be readily
calculated and for which no remedy at law would be adequate. Accordingly,
Employee will not at any time, except in performing the duties of Employee’s
employment under this Agreement (or with the prior written consent of the
Company), directly or indirectly, use, disclose, or publish any Confidential
Information that Employee may learn or become aware of, or may have learned or
become aware of because of Employee’s association with the Company, or use any
such information in a manner that is or may reasonably be likely to be
detrimental to the business of the Company. The term “Confidential Information”
includes, without limitation, information not previously disclosed to the public
or to the trade by the Company with respect to its present or future business,
operations, services, products, research, inventions, discoveries, drawings,
designs, plans, processes, models, technical information, facilities, methods,
trade secrets, copyrights, software, source code, systems, patents, procedures,
manuals, specifications, any other intellectual property, confidential reports,
price lists, pricing formulas, customer lists, financial information, business
plans, lease structure, projections, prospects, or opportunities or strategies,
acquisitions or mergers, advertising or promotions, personnel matters, legal
matters, any other confidential and proprietary information, and any other
information not generally

12



--------------------------------------------------------------------------------



 



known outside the Company that may be of value to the Company, but excludes any
information already properly in the public domain. Confidential Information also
includes confidential and proprietary information and trade secrets that third
parties entrust to the Company in confidence. The rights and obligations set
forth in this Section will continue indefinitely.
     11. Property Rights. Employee confirms that all Confidential Information is
and must remain the exclusive property of the Company. All business records,
business papers, and business documents kept or created by Employee in the
course of Employee’s employment by the Company relating to the business of the
Company remain the property of the Company. Upon the termination of this
Agreement or upon the Company’s reasonable request at any time, Employee must
promptly deliver to the Company any Confidential Information or other property
belonging to the Company (written or otherwise) not otherwise in the public
domain. Employee will not, without the Company’s consent, retain copies,
excerpts, summaries, or compilations of the foregoing information and materials.
     12. Intellectual Property.
          (a) All records, in whatever media, documents, papers, inventions and
notebooks, drawings, designs, technical information, source code, object code,
processes, methods or other copyrightable or otherwise protected works Employee
conceives, creates, makes, invents, or discovers or that otherwise relate to or
result from any work Employee performs or performed for the Company or that
arise from the use or assistance of the Company’s facilities, materials,
personnel or Confidential Information in the course of Employee’s employment
(whether or not during usual working hours), whether conceived, created,
discovered, made, or invented individually or jointly with others, will,
together with all the worldwide patent, copyright, trade secret, or other
intellectual property rights in all such works, be and remain the absolute
property of the Company. Employee irrevocably and unconditionally waives all
rights that may otherwise vest in Employee (whether before, on, or after the
date of this Agreement) in connection with Employee’s authorship of any such
copyrightable or patentable works in the course of Employee’s employment with
the Company, wherever in the world enforceable. Without limitation, Employee
waives the right to be identified as the author of any such works and the right
not to have any such works subjected to derogatory treatment. Employee
recognizes any such works are “works for hire” of which the Company is the
author.
          (b) Employee will promptly disclose, grant and assign ownership to the
Company for its sole use and benefit any and all ideas, processes, inventions,
discoveries, improvements, technical information, copyrightable works and/or
patentable works that Employee develops, acquires, conceives or reduces to
practice (whether or not during usual working hours) while employed by the
Company. Employee will promptly disclose and hereby grant and assign ownership
to the Company of all patent applications, letter patent, utility and design
patents, copyrights and reissues thereof, or any foreign equivalents thereof,
that may at any time be filed or granted for or upon any such invention,
improvement, or information. In connection therewith:

13



--------------------------------------------------------------------------------



 



               (i) Employee will, without charge but at the Company’s expense,
promptly execute and deliver such applications, assignments, descriptions and
other instruments as the Company may consider reasonably necessary or proper to
vest title to any such inventions, discoveries, improvements, technical
information, patent applications, patents, copyrightable work or reissues
thereof in the Company and to enable it to obtain and maintain the entire
worldwide right and title thereto; and
               (ii) Employee will provide to the Company at its expense all such
assistance as the Company may reasonably require in the prosecution of
applications for such patents, copyrights or reissues thereof, in the
prosecution or defense of interferences that may be declared involving any such
applications, patents or copyrights and in any litigation in which the Company
may be involved relating to any such patents, inventions, discoveries,
improvements, technical information or copyrightable works or reissues thereof.
The Company will reimburse Employee for reasonable out-of-pocket expenses
incurred and pay Employee reasonable compensation for Employee’s requested time
if the Company no longer employs Employee.
          (c) To the extent, if any, that Employee owns rights to works,
inventions, discoveries, proprietary information, and copyrighted or
copyrightable works, or other forms of intellectual property that are
incorporated in the work product Employee creates for the Company, Employee
agrees that the Company will have an unrestricted, nonexclusive, royalty-free,
perpetual, transferable license to make, use, sell, offer for sale, and
sublicense such works and property in whatever form, and Employee hereby grants
such license to the Company.
          (d) This Section (relating to Copyright, Discoveries, Inventions and
Patents) does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company (including any of its
predecessors) was used and that was developed entirely on Employee’s own time,
unless (a) the invention relates (i) directly to the business of the Company, or
(ii) the Company’s actual or anticipated research or development, or (b) the
invention results from any work Employee performed as an employee of the
Company. The rights and obligations set forth in this Section will continue
indefinitely.
     13. Definitions. The following terms will have the meaning set forth below:
          (a) Change in Control. “Change in Control” of RCN shall mean: (a) any
“person” (as such term is used in Sections 3(a)(9) and 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as such term
is used in Section 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as such term is used in Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the Voting Stock of RCN; (b) all or substantially all of the
assets or business of RCN are disposed of pursuant to a merger, consolidation or
other transaction unless, immediately after such transaction, the stockholders
of RCN immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of RCN prior to
such transaction more than 50% of the Voting Stock of RCN surviving such
transaction or succeeding to all or substantially all of the assets or business
of RCN or the ultimate parent company of such surviving or successor company if
such surviving or successor company is a subsidiary of another entity (there
being excluded from the number of shares held by such stockholders, but not from
the Voting Stock of

14



--------------------------------------------------------------------------------



 



the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); (c) a majority of the Board consists
of individuals other than Incumbent Directors, which term means the members of
the Board on the Effective Date or, if any such individual is no longer a member
of the Board, any successor to any such individual (or to any successor to any
such individual) if the election or nomination for election of such individual
or successor was approved by a majority of the directors who then comprised the
Incumbent Directors; (d) the stockholders of RCN approve any plan of liquidation
providing for the distribution of all or substantially all of its assets if such
plan of liquidation will result in the winding-up of the business of RCN; or
(e) the consummation of any merger, consolidation or other similar corporate
transaction unless, immediately after such transaction, the stockholders of RCN
immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of RCN prior to
such transaction more than 50% of the Voting Stock of RCN surviving such
transaction or its ultimate parent company if such surviving company is a
subsidiary of another entity (there being excluded from the number of shares
held by such stockholders, but not from the Voting Stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company). For purposes of this definition, “RCN” shall
include any entity that succeeds to all or substantially all of the business of
RCN; “Voting Stock” shall mean securities of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation; and references to ownership of “more than
50% of the Voting Stock” shall mean the ownership of shares of Voting Stock that
represent the right to exercise more than 50% of the votes entitled to be cast
in the election of directors of a corporation.
          (b) Release. The term “Release” shall mean a valid waiver and general
release of any and all claims, with certain customary exceptions, against the
Company to the fullest extent permitted by law, in a form and manner determined
by the Company and reasonably acceptable to the Employee.
          (c) Restricted Period. The term “Restricted Period” means the period
beginning on the date of the execution of this Agreement and ending on the
expiration of the period ending six (6) months from the termination date of
Employee’s employment in the case of Non-Renewal by the Employee or the Company,
and twelve (12) months from the termination date of Employee’s employment for
any other reason. Notwithstanding the foregoing, (i) the duration of the
Restricted Period will be extended by the amount of any and all periods that
Employee violates the covenants of any of Sections 8 and 9, and (ii) the
Restricted Period will earlier expire upon the failure of the Company to make
any payments due to Employee prior to the expiration of the Restricted Period,
provided, however, that Employee must specify in writing to the Company the act
or omission that Employee deems to constitute such payment failure of the
Company and provide the Company thirty (30) days after receipt of such notice to
correct the situation (and thus prevent the earlier expiration of the Restricted
Period), and provided further that Company will not thereby be relieved of any
payment or forgiveness obligations to Employee under this Agreement or related
agreements contemplated by this Agreement.

15



--------------------------------------------------------------------------------



 



          (d) Competing Business. The term “Competing Business” means any
material line of business, in which Employee was substantially engaged or about
which Employee gained substantial Confidential Information during Employee’s
employment with the Company, that the Company either (a) is engaged in during
the period of Employee’s employment, with the Company, and at the time
Employee’s employment ends, or (b) has a definite plan to engage in, which plan
is substantially completed as of the Employee’s date of termination or within
ninety (90) days thereafter.
          (e) Market Area. The term “Market Area” means the metropolitan areas
of Boston, MA; New York, NY; Philadelphia Pa; Washington, D.C. and Chicago, IL.
Employee acknowledges that due to the nature of the business conducted by the
Company, this geographic scope is reasonable and necessary to protect the
Company’s legitimate protectable interests.
     14. Enforceability. If any of the provisions of Sections 7 through 13 are
deemed by a court or arbitrator having jurisdiction to exceed the time,
geographic area, or activity limitations the law permits, the limitations will
be reduced to the maximum permissible limitation, and Employee and the Company
authorize a court or arbitrator having jurisdiction to reform the provisions to
the maximum time, geographic area, and activity limitations the law permits;
provided, however, that such reductions apply only with respect to the operation
of such provision in the particular jurisdiction in which such adjudication is
made.
     15. Remedies. Without limiting the remedies available to the parties, each
party acknowledges that a breach of any of the covenants in Sections 8 through
13 would result in material irreparable injury to the Company for which there is
no adequate remedy at law, and that it will not be possible to measure damages
for such injuries precisely. The parties agree that, if there is a breach or
threatened breach of such covenants, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Employee from engaging in prohibited activities or such other relief
as may be required to specifically enforce any of said covenants. In addition,
the Company will be relieved of any obligation to provide to Employee any
post-employment payments, benefits or awards, which would otherwise occur, be
continued, or become due and payable following a material breach of said
covenants. Further, in the event Employee materially breaches the
non-solicitation or non-competition provisions of this Agreement after a Change
in Control, Employee must immediately repay to the Company the value of any
awards under the Stock Plan that vested as a result of the Change in Control.
Each party agrees that all remedies expressly provided for in this Agreement are
cumulative of any and all other remedies now existing at law or in equity. In
addition to the remedies provided in this Agreement, the parties will be
entitled to avail themselves of all such other remedies as may now or hereafter
exist at law or in equity for compensation, and for the specific enforcement of
the covenants contained in Sections 8 through 13. Resort to any remedy provided
for in this Section or provided for by law will not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies, or preclude a
recovery of monetary damages and compensation. Each party agrees that no party
hereto must post a bond or other security to seek an injunction. In the event
that an arbitrator or court of competent jurisdiction declares that any of the
remedies outlined in this Section 15 are unavailable as a matter of law, the
remainder of the remedies outlined in this Section shall remain available to the
Company.

16



--------------------------------------------------------------------------------



 



     16. Recoupment. The board of directors of RCN, or an applicable committee
thereof, including the Compensation Committee, may:
          (i) recover all income received by the Employee in respect of any
equity award or bonus compensation (“Incentive Awards”), and/or
          (ii) cancel any Incentive Awards of such Employee not paid or
otherwise settled prior to the date of any applicable determination by the
Committee,
          if such Incentive Awards are determined to be based on statements of
earnings, revenues, gains or other criteria that are later found to be
materially inaccurate; provided, however, that recovery under clause (i) above
is only permitted to the extent that the applicable inaccuracy resulted from
Employee’s wrongful acts or omissions.
     17. Assignment. All of the provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto, except that the duties and responsibilities of the Employee
hereunder are of a personal nature and shall not be assignable or delegable by
the Employee. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
     18. Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Any prohibition or finding of unenforceability
as to any provision of this Agreement in any one jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
     19. Amendment; Waiver. Neither Employee nor the Company may modify, amend,
or waive the terms of this Agreement other than by a written instrument signed
by Employee and the Company. Either party’s waiver of the other party’s
compliance with any specific provision of this Agreement is not a waiver of any
other provision of this Agreement or of any subsequent breach by such party of a
provision of this Agreement. No delay on the part of any party in exercising any
right, power or privilege hereunder will operate as a waiver thereof.
     20. Withholding. The Company will reduce its compensatory payments to
Employee hereunder for withholding and FICA and Medicare taxes and any other
federal, state or local tax or other withholdings and contributions required by
law or previously authorized by Employee.

17



--------------------------------------------------------------------------------



 



     21. Governing Law. The Agreement will be governed by the laws of the
Commonwealth of Virginia, without regard to any conflict of laws provisions.
     22. Notices. Notices may be given in writing by personal delivery, by
certified mail, return receipt requested, by telecopy, or by overnight delivery.
Employee should send or deliver notices to the Company, to the attention of the
General Counsel. The Company will send or deliver any notice given to Employee
at Employee’s address as reflected on the Company’s personnel records. Employee
and the Company may change the address for notice by like notice to the other
party. Employee and the Company agree that notice is deemed received on the date
it is personally delivered, the date it is received by certified mail, the date
of guaranteed delivery by overnight service, or the date the fax machine
confirms receipt.
     23. Attorneys Fees. The Company shall, upon receipt of proper
documentation, reimburse Employee up to Seven Thousand Five Hundred Dollars
($7,500) for legal fees incurred in the negotiation and execution of this
Agreement. Such documentation must be provided, and the Company shall pay such
reimbursement no later than two (2) months following the receipt of such
documentation, unless the Company disputes such documentation, in which case the
parties will work in good faith to resolve such dispute in an expeditious manner
and the Company shall pay the reimbursement upon resolution of the dispute.
     24. Superseding Effect. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements, and writings between
Employee and the Company with respect to the subject matter. All such other
negotiations, commitments, agreements, and writings will have no further force
or effect, and the parties to any such other negotiation, commitment, agreement,
or writing will have no further rights or obligations thereunder.
Notwithstanding this provision, the terms of the Company’s benefit plans, fringe
benefit plans, any equity awards or any other benefit or award plans which are
in effect will continue to be governed in accordance with their respective
terms, and this Agreement does not supersede any bonus, stock option or
restricted stock award made in connection with Employee’s employment with the
Company prior to the Execution Date.
     25. Arbitration.
          (a) Arbitrable Claims. The Company and Employee agree to attempt to
resolve any employment related dispute between them quickly and fairly. Any such
dispute which remains unresolved (including, but not limited to, disputes
concerning employment with and/or termination of employment from the Company,
the validity, interpretation, enforceability or effect of this Agreement or
alleged violations of this Agreement, claims concerning a legally protected
right, including without limitation, any common law claims such as breach of
contract or commission of a tort, and any claims arising under the federal,
state or local civil rights laws, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Worker Adjustment or Retraining Notification Act, and all other
federal, state or local employment related statutes, ordinances and /or common
law) shall be resolved exclusively by final and binding arbitration. Employee
acknowledges that Employee waives the right to litigate the foregoing employment
related legal claims in a judicial forum before a judge or jury.

18



--------------------------------------------------------------------------------



 



          This arbitration provision does not apply to (i) any Employee claim
for workers compensation benefits, unemployment compensation benefits or denial
of benefits under any plan subject to the Employee Retirement Income Security
Act of 1974, or to the filing of charges with government agencies, or (ii) any
Company claim regarding theft, embezzlement, fraud, breach of confidentiality or
noncompetition or nonsolicitation obligations, or trade secret, trademark,
copyright or patent issues.
          (b) Claim Initiation/Time Limits. A party must notify the other party
in writing at the addresses indicated in Section 22 of a request to arbitrate a
dispute within the same statute of limitations applicable to the legal claim
asserted. The written request for arbitration must specify: (i) the factual
basis on which the claim is made; (ii) the statutory provision or legal theory
under which the claim is made; and (iii) the nature and extent of any relief or
remedy sought.
          (c) Procedures. The arbitration will be administered in accordance
with the Employment Dispute Resolution Rules (“Rules”) of the American
Arbitration Association (“AAA”), a copy of which is available upon request to
the Company, in the metropolitan area in which Employee is then (or was last)
employed before a single arbitrator, experienced in employment law and licensed
to practice law in that jurisdiction, who has been selected in accordance with
such Rules. The Company will pay the fees of the AAA and the arbitrator.
However, in the event Employee requests an arbitration, Employee will be
required to contribute an amount equal to the fee required to file a complaint
of the same type in the state court which is geographically closest to the site
of the arbitration. Employee and the Company may be represented by counsel of
their choosing at their own expense. However, attorneys’ fees and costs may be
awarded to a prevailing party in the discretion of the arbitrator.
          (d) Responsibilities of Arbitrator. The arbitrator will act as the
impartial decision maker of any claims that come within the scope of this
arbitration provision. The arbitrator will have the powers and authorities
provided by the Rules and the statute or common law under which the claim is
made. For example, the arbitrator will have the power and authority to include
all remedies in the award available under the statute or common law under which
the claim is made including, without limitation, the issuance of an injunction.
The arbitrator will apply the elements and burdens of proof, mitigation duty,
interim earnings offsets and other legal rules or requirements under the
statutory provision or common law under which such claim is made. The arbitrator
will permit reasonable pre-hearing discovery. The arbitrator will have the power
to issue subpoenas. The arbitrator will have the authority to issue a summary
disposition if there are no material factual issues in dispute requiring a
hearing and the Company or Employee is clearly entitled to an award in its, his
or her favor. The arbitrator will not have the power or authority to challenge
the Company’s lawful personnel policies or to substitute his/her business
judgment for the lawful business judgment of the Company which is not a breach
of the provisions of this Agreement, or any related agreements or plans,
including but not limited to the equity awards and the Bonus Plan. The
arbitrator will not have the power or authority to add to, detract from or
modify any provision of this Agreement, or any related

19



--------------------------------------------------------------------------------



 



agreements or plans. The arbitrator will not have the power or authority to
direct the Company to issue, reissue, value, revalue or take any other similar
action with respect to any equity awards, and, therefore, any award by the
arbitrator in favor of Employee with respect to any equity award will be a cash
equivalent award. The arbitrator will issue a signed written opinion and award
that will include findings of fact and conclusions of law. If any monetary award
is made, the arbitrator will specify the elements and factual basis for
calculating the amount. The arbitrator’s award will be enforceable, and a
judgment may be entered thereon, in a federal or state court of competent
jurisdiction in the state where the arbitration was held. The decision of the
arbitrator will be final and binding, provided, however, limited judicial review
may be obtained in a court of competent jurisdiction as permitted under
applicable law.
          (e) Section 15 Remedies. Notwithstanding the foregoing, each party
shall be entitled to seek injunctive or other equitable relief, as contemplated
by Section 15 above, from any court of competent jurisdiction, without the need
to resort to arbitration.
     26. Indemnification and Liability Insurance. During the term of this
Agreement and after the termination of this Agreement, the Company will
indemnify Employee to the fullest extent permitted by applicable law with regard
to Employee’s actions (or inactions) on behalf of the Company, and will advance
legal fees and related costs on a current basis to the fullest extent permitted
by law. The Company will cover Employee under professional and other appropriate
liability insurance policies both during and, while any potential liability
exists, after the term in the same amount and to the same extent, if any, as the
Company covers similarly situated employees.
     27. Cooperation in Legal Matters. Employee will cooperate with the Company,
during the term of Employee’s employment and thereafter with respect to any
pending or threatened claim, action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (the “Claims”), by being reasonably
available to testify on behalf of the Company, and to assist the Company by
providing information, meeting and consulting with the Company or its
representatives or counsel, as reasonably requested. The Company will reimburse
Employee for all out-of-pocket expenses reasonably incurred by Employee in
connection with the Employee’s provision of such testimony or assistance. If
necessary, the Company will provide counsel to Employee at the Company’s
expense. Employee agrees not to disclose to or discuss with anyone who is not
assisting the Company with the Claims, other than Employee’s personal attorney,
the fact of or the subject matter of the Claims, except as required by law.
Employee further agrees to maintain the confidences and privileges of the
Company, and acknowledges that any such confidences and privileges belong solely
to the Company and can only be waived by the Company, not Employee. In the event
that Employee is subpoenaed to testify, or otherwise requested to provide
information in any matter relating to the Company, Employee agrees to promptly
notify the Company after receipt of such subpoena, summons or request for
information, to reasonably cooperate with the Company with respect to such
subpoena, summons or request for information, and to not voluntarily provide any
testimony or information unless required by law or permitted by the Company.
     28. Section 409A Compliance. It is also the intention of the parties under
this Agreement that all income tax liability on payments made pursuant to the
Agreement or other

20



--------------------------------------------------------------------------------



 



agreements, plans or arrangements contemplated by this Agreement be deferred
until Employee actually receives such payment in accordance with the
requirements of Section 409A of the Code, to the extent Code Section 409A
applies to such payments. This Agreement is intended to comply with the
provisions of Section 409A of the Code; and this Agreement will, to the extent
practicable, be construed in accordance therewith. If Employee is determined to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
then any amount that becomes payable under Section 7 hereof (the “Severance
Payment”) on account of Employee’s “separation from service” shall not be paid
to Employee until the first business day following the expiration of the six
(6) month period immediately following Employee’s “separation from service” (or
if earlier, the date of his death) if and to the extent that the Severance
Payment constitutes deferred compensation (or may be nonqualified deferred
compensation, as mutually agreed by Company and Employee) under Section 409A of
the Code and such deferral is required to comply with the requirements of
Section 409A of the Code. The determination of whether Employee is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his “separation from service” shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto). To the extent that any reimbursement of any expense under
Section 7 or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to Employee, such amounts will be reimbursed or
provided no later than December 31st of the year following the year in which
such expense was incurred. The amount of any such expenses reimbursed or in-kind
benefits provided in one year shall not affect the expenses or in-kind benefits
eligible for reimbursement or payment in any subsequent year, and Employee’s
right to such reimbursement or payment of any such expenses will not be subject
to liquidation or exchange for any other benefit. The Company and Employee may
agree to take such actions as they may mutually deem necessary or appropriate to
amend or modify this Agreement to avoid Employee’s accelerated recognition of
taxable compensation or the imposition of the additional tax and related
interest under Section 409A(a)(1)(B) or 409A(b)(5) of the Code on any amounts
due hereunder that may constitute nonqualified deferred compensation for
purposes of Section 409A of the Code as mutually agreed by the Company and
Employee. The preceding provisions shall not be construed as a guarantee by the
Company of any particular tax effect for payments made pursuant to the Agreement
or other plans agreements, plans or arrangements contemplated by this Agreement.
     29. Beneficiaries. Whenever this Agreement provides for any payment to the
Employee’s estate, such payment may be made instead to such beneficiary or
beneficiaries as the Employee may designate by written notice to the Company.
The Employee shall have the right to revoke any such designation and to
redesignate a beneficiary or beneficiaries by written notice to the Company (and
to any applicable insurance company) to such effect.
     30. Miscellaneous Provisions.
          (a) This Agreement will be interpreted without reference to any rule
or precept of law that states that any ambiguity in a document be construed
against the drafter.

21



--------------------------------------------------------------------------------



 



     (b) Employee acknowledges that Employee has read and understands this
Agreement and is entering into this Agreement knowingly and voluntarily.
     (c) Notwithstanding the termination of Employee’s employment hereunder for
any reason or anything in this Agreement to the contrary, all post-employment
obligations of the parties and any provisions necessary to interpret or enforce
those obligations under any provision of this Agreement will survive the
termination or expiration of this Agreement and remain in full force and effect
for the periods therein provided.
     (d) This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
– Remainder of this page intentionally left blank –

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have signed this Agreement as of the
date first written above.

                  RCN Corporation
 
           
 
  By:         
 
         
 
    Name:         
 
           
 
    Title:        
 
           
 
                Employee
 
           
 
  By:         
 
         
 
    Name:         
 
           
 
    Title:        
 
           

 